Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US Pat. Pub. 2017/0278747) in view of Hwang et al. (US Pat. Pub. 2008/0079090).
Regarding claim 9, Adusumilli teaches a semiconductor device comprising:
a metal gate disposed over a substrate, wherein the metal gate is disposed between a first source/drain feature and a second source/drain feature disposed in the substrate [Adusumilli, fig. 13, gate 24, source/drain 32 and 34 on either side];
a first source/drain contact and a second source/drain contact disposed over the substrate, wherein the first source/drain contact physically contacts the first source/drain feature and the second source/drain contact physically contacts the second source/drain feature [Adusumilli, fig. 13, 44/46/48 on both source and drain features]; 
a first via and second via disposed over the substrate [Adusumilli, fig. 13, 68a on both contacts].
Adusumilli fails to show the first via extends into and physically contacts the first source/drain contact and the second via extends into and physically contacts the second source/drain contact as well as the bottom surface of the first/second via is lower than a top surface of the first and second source/drain contact respectively.
However, Hwang teaches a method of layering conductive plugs where the interface between an upper and lower plug is bowl shaped [fig 1c shows an upper plug and a lower plug being in contact with the top most surface of the lower plug 170/150 higher than the bottom surface of the upper plug 180]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hwang into the method of Adusumilli by using a via structure that extends into and physically contacts the source/drain contact below with the bottom surface of the via being lower than the top surface of the source/drain contact.  The ordinary artisan would have been motivated to modify Adusumilli in the manner set forth above for at least the purpose of widening the contact area and decreasing contact resistance [Hwang, paragraph [0055]].

Regarding claim 10, Adusumilli in view of Hwang discloses the semiconductor device of claim 9, wherein:
the first via has a first portion that extends through a dielectric layer and a second portion that extends into the first source/drain contact, wherein the first source/drain contact covers first surfaces of the second portion of the first via [Hwang, figs 1a and c, second portion 175a in contact and covered by portions of the contact below]; and
the second via has a third portion that extends through the dielectric layer and a fourth portion that extends into the second source/drain contact, wherein the second source/drain contact covers second surfaces of the fourth portion of the second via [Hwang, figs 1a and c, second portion 175a in contact and covered by portions of the contact below].
Regarding claim 11, Adusumilli in view of Hwang teaches the semiconductor device of claim 9, wherein the first bottom surface and the second bottom surface are curved surfaces [Hwang, figs. 1a and c, the bottom surfaces of the vias are curved].
Regarding claim 12, Adusumilli in view of Hwang discloses the semiconductor device of claim 9, wherein a first depth of the first via into the first source/drain contact is substantially the same as the second depth of the second via into the second source/drain contact [Adusumilli, fig. 13, 68a on the source/drain contact are the same on either side, modified to have the curve and to extend into the source/drain contact they would have the same depth].
Regarding claim 13, Adusumilli in view of Hwang teaches the semiconductor device of claim 9, wherein the first source/drain contact and the second source/drain contact include a first metal, the first via and the second via include a second metal, and the first metal is different than the second metal [Adusumilli, paragraph [0060] teaches the contacts and the vias are metals and the materials can be different or the same for both].
Regarding claim 14, Adusumilli in view of Hwang both the source/drain contacts and the first and second vias have sidewall barrier layers and does not teach the first and second vias do not include sidewall barrier layers [Adusumilli, fig. 13, 46 and 66a].
However, elimination of an element or its function is obvious if the function of the element is not desired.  One would be led to not include barrier layers for the first and second vias if they did not desired to protect the surrounding layers from diffusion of the metals or damage during processing. See MPEP 2144.04 (II).
Regarding claim 15, Adusumilli in view of Hwang fails to teach the sidewall barrier layers do not cover an entirety of the sidewalls of the first source/drain contact and the second source/drain contact.  However, elimination of an element or its function is obvious if the function of the element is not desired.  One would be led to not cover the entire sidewall of the first and second source/drain contact if they did not desired to protect the surrounding layers from diffusion of the metals or damage during processing. See MPEP 2144.04 (II).
Regarding claim 16, Adusumilli teaches a semiconductor device comprising:
a first interlayer dielectric (ILD) layer disposed over a substrate [Adusumilli, fig. 13, 40];
a contact etch stop layer disposed over the first ILD layer [Adusumilli, fig. 13, 50];
a second ILD layer disposed over the contact etch stop layer [Adusumilli, fig. 13, 60];
a first metal plug that extends through the first ILD layer [Adusumilli, fig. 13, 48]; and
a second metal plug over the first metal plug [Adusumilli, fig. 13, 68a].
Adusumilli fails to show the second metal plug extends into the first metal plug, wherein a portion of the second metal plug that extends into the first metal plug has a curved bottom that extends between a first sidewall and a second sidewall, and wherein the first metal plug wraps the curved bottom, the first sidewall and the second sidewall
However, Hwang teaches a method of layering conductive plugs where the interface between an upper and lower plug is curved shaped and the lower plug wraps the upper plug by having sides that extend above the bottom of the upper plug[fig 1c shows an upper plug and a lower plug being in contact with the top most surface of the lower plug 170/150 higher than the bottom surface of the upper plug 180, so it wraps the upper plug].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hwang into the method of Adusumilli by using a second plug that extends into the first metal plug, wherein a portion of the second metal plug that extends into the first plug has a curved bottom and where the first plug wraps the curved bottom, the first sidewall and the second sidewall of the second plug.  The ordinary artisan would have been motivated to modify Adusumilli in the manner set forth above for at least the purpose of widening the contact area and decreasing contact resistance [Hwang, paragraph [0055]].
Regarding claim 17, Adusumilli in view of Hwang fails to teach the specific widths of the portions of the second metal plug but does show a tapered design for the second metal plug 68a.  One of ordinary skill in the art would have been led to the recited width dimensions through routine experimentation and optimization to achieve a desired contact performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 18, Adusumilli in view of Hwang discloses the semiconductor device of claim 17, wherein the first width is tapered and the second width is tapered [Adusumilli, fig. 13, 68a is tapered].
Regarding claim 19, Adusumilli in view of Hwang teaches the semiconductor device of claim 17, wherein the first portion of the second metal plug that extends into the first metal plug has  third width that is less than the first width of the second portion of the second metal plug [Adusumilli, fig. 13, 68a is tapered with a decreasing width for all portions].
Regarding claim 20, Adusumilli in view of Hwang discloses the semiconductor device of claim 16, wherein the first metal plug includes tungsten and the second metal plug includes cobalt [Adusumilli, paragraph [0060] W and Co are taught as materials for both the first and the second plugs].
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. Applicant argues that Adusumilli in view of Hwang fails to teach the bottom surface of the first via is lower than the top surface of the source/drain contact.  However, this is not persuasive as explained above.  The via and contact taught in fig. 1c of Hwang shows a lower contact with a curved shape [150 and 170] and an upper via that extends into the lower contact [180].  The curved shape of the lower contact has edges that extend above the bottom most surface of the upper via thereby anticipating the limitation as claimed in claim 9.  Applicant seems to indicate that the bottom surface of plug 180 are above and higher than top surface of pad 150 but this is not the current interpretation of what is taught in Hwang as previously explained. 
Applicant also argues that Adusumilli in view of Hwang fails to teach the first metal plug wraps the curved bottom, the first sidewall and the second sidewall.  However, this is also not persuasive as explained above.  The lower metal plug of Hwang as shown in fig. 1c has a curved shape [150 and 170], the upper metal plug [180] extends into the lower metal plug and has sidewalls and a curved bottom.  The lower metal plug has side surfaces that extend above the bottom most portion of the upper plug and this allows it to “wrap” the curved bottom and the first and second sidewalls of the upper plug.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a third metal plug disposed over and physically contacting the first metal plug, a first interface between the first metal plug and the second metal plug is bowl-shaped and a second interface between the first metal plug and the third metal plug is bowl-shaped.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815